UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09161 Nuveen California Dividend Advantage Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:2/28 Date of reporting period:5/31/15 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments Nuveen California Dividend Advantage Municipal Fund (NAC) May 31, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 144.6% (99.1% of Total Investments) MUNICIPAL BONDS – 144.6% (99.1% of Total Investments) Consumer Staples – 6.5% (4.4% of Total Investments) $ 3,305 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, 8/15 at 100.00 Baa1 $ 3,305,364 Alameda County Tobacco Asset Securitization Corporation, Series 2002, 5.750%, 6/01/29 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Los Angeles County Securitization Corporation, Series 2006A: 5.600%, 6/01/36 12/18 at 100.00 B+ 5.650%, 6/01/41 12/18 at 100.00 B+ California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma County Tobacco Securitization Corporation, Series 2005: 4.250%, 6/01/21 8/15 at 100.00 BBB+ 5.250%, 6/01/45 8/15 at 100.00 B– California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, 8/15 at 100.00 Baa1 Stanislaus County Tobacco Funding Corporation, Series 2002A, 5.500%, 6/01/33 California Statewide Financing Authority, Tobacco Settlement Asset-Backed Bonds, Pooled 8/15 at 100.00 BBB Tobacco Securitization Program, Series 2002A, 5.625%, 5/01/29 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 5.000%, 6/01/33 6/17 at 100.00 B 5.750%, 6/01/47 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/22 at 100.00 B Bonds, Series 2007A-2, 5.300%, 6/01/37 Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed Bonds, Series 2005A-1: 5.375%, 6/01/38 8/15 at 100.00 B– 5.500%, 6/01/45 8/15 at 100.00 B– Total Consumer Staples Education and Civic Organizations – 4.2% (2.9% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Revenue Bonds, The Jackson 7/22 at 100.00 A1 Laboratory, Series 2012, 5.000%, 7/01/37 California Educational Facilities Authority, Revenue Bonds, Dominican University, Series 2006, 12/16 at 100.00 Baa3 5.000%, 12/01/36 California Educational Facilities Authority, Revenue Bonds, Occidental College, Series 2005A, 10/15 at 100.00 Aa3 5.000%, 10/01/27 – NPFG Insured California Educational Facilities Authority, Revenue Bonds, Santa Clara University, Series 2/20 at 100.00 Aa3 2010, 5.000%, 2/01/40 California Educational Facilities Authority, Revenue Bonds, University of Redlands, Series 10/15 at 100.00 A3 2005A, 5.000%, 10/01/35 California Educational Facilities Authority, Revenue Bonds, University of San Francisco, 10/21 at 100.00 A2 Series 2011, 6.125%, 10/01/36 California Educational Facilities Authority, Revenue Bonds, University of Southern California, 10/17 at 100.00 Aa1 Series 2007A, 4.500%, 10/01/33 (UB) California Educational Facilities Authority, Revenue Bonds, University of Southern California, 10/18 at 100.00 Aa1 Tender Option Bond Trust 09-11B, 17.515%, 10/01/38 (IF) (4) California Infrastructure and Economic Development Bond Bank, Revenue Bonds, Scripps Research 7/15 at 100.00 Aa3 Institute, Series 2005A, 5.000%, 7/01/24 California Municipal Finance Authority, Charter School Revenue Bonds, Rocketship Education – 6/22 at 102.00 N/R Multiple Projects, Series 2014A , 7.250%, 6/01/43 California Municipal Finance Authority, Revenue Bonds, Biola University, Series 2013, 10/23 at 100.00 Baa1 5.000%, 10/01/38 California Municipal Finance Authority, Revenue Bonds, University of La Verne, Series 2010A, 6/20 at 100.00 Baa1 6.250%, 6/01/40 California State Public Works Board, Lease Revenue Bonds, California State University 10/15 at 100.00 Aa3 Projects, Series 1997C, 5.400%, 10/01/22 California State Public Works Board, Lease Revenue Refunding Bonds, Community Colleges 9/15 at 100.00 A1 Projects, Series 1996B, 5.625%, 3/01/19 – AMBAC Insured California Statewide Communities Development Authority, Revenue Bonds, Buck Institute for 11/24 at 100.00 AA Research on Aging, Series 2014, 5.000%, 11/15/44 – AGM Insured California Statewide Communities Development Authority, School Facility Revenue Bonds, 7/21 at 100.00 BBB– Alliance College-Ready Public Schools, Series 2011A, 7.000%, 7/01/46 California Statewide Communities Development Authority, Charter School Revenue Bonds, 12/21 at 100.00 N/R Rocketship 4 – Mosaic Elementary Charter School, Series 2011A, 8.500%, 12/01/41 San Diego County, California, Certificates of Participation, Burnham Institute, Series 2006, 9/15 at 102.00 Baa1 5.000%, 9/01/34 Total Education and Civic Organizations Health Care – 27.8% (19.1% of Total Investments) ABAG Finance Authority for Nonprofit Corporations, California, Revenue Bonds, Sharp 8/23 at 100.00 AA– HealthCare, Series 2014A, 5.000%, 8/01/43 Antelope Valley Healthcare District, California, Revenue Bonds, Series 2011A, 7.250%, 3/01/36 3/21 at 100.00 Ba2 California Health Facilities Financing Authority, Revenue Bonds, Childrens Hospital Los 7/20 at 100.00 AA Angeles, Series 2010A, 5.250%, 7/01/38 – AGC Insured California Health Facilities Financing Authority, Revenue Bonds, Lucile Salter Packard 8/24 at 100.00 AA Children’s Hospital, Series 2014A, 5.000%, 8/15/43 California Health Facilities Financing Authority, Revenue Bonds, Memorial Health Services, No Opt. Call AA– Series 2012A, 5.000%, 10/01/33 California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, 10/24 at 100.00 AA Series 2014A, 5.000%, 10/01/38 California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, 10/24 at 100.00 AA Series 2014B, 5.000%, 10/01/44 California Health Facilities Financing Authority, Revenue Bonds, Rady Children’s Hospital – 8/21 at 100.00 AA– San Diego, Series 2011, 5.250%, 8/15/41 California Health Facilities Financing Authority, Revenue Bonds, Saint Joseph Health System, 7/19 at 100.00 AA– Series 2009A, 5.750%, 7/01/39 California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A: 5.250%, 11/15/46 11/16 at 100.00 AA– 5.250%, 11/15/46 (UB) 11/16 at 100.00 AA– California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2011B: 6.000%, 8/15/42 8/20 at 100.00 AA– 6.000%, 8/15/42 (UB) 8/20 at 100.00 AA– California Municipal Finance Authority, Revenue Bonds, Eisenhower Medical Center, Series 7/20 at 100.00 Baa2 2010A, 5.750%, 7/01/40 California Municipal Financing Authority, Certificates of Participation, Community Hospitals of Central California, Series 2007: 5.250%, 2/01/27 2/17 at 100.00 A– 5.250%, 2/01/46 2/17 at 100.00 A– California Statewide Communities Development Authority, Revenue Bonds, Adventist Health System 3/15 at 100.00 A West, Series 2005A, 5.000%, 3/01/35 California Statewide Communities Development Authority, Revenue Bonds, Huntington Memorial 7/24 at 100.00 A Hospital, Refunding Series 2014B, 5.000%, 7/01/44 California Statewide Communities Development Authority, Revenue Bonds, Kaiser Permanente, 4/22 at 100.00 A+ Series 2012A, 5.000%, 4/01/42 California Statewide Communities Development Authority, Revenue Bonds, Saint Joseph Health 7/18 at 100.00 AA System, Trust 2554, 18.458%, 7/01/47 – AGM Insured (IF) California Statewide Communities Development Authority, Revenue Bonds, Sutter Health, Series 8/20 at 100.00 AA– 2011A, 6.000%, 8/15/42 California Statewide Community Development Authority, Revenue Bonds, Childrens Hospital of Los 8/17 at 100.00 BBB+ Angeles, Series 2007, 5.000%, 8/15/47 California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2005A: 5.250%, 7/01/24 7/15 at 100.00 CCC 5.250%, 7/01/30 7/15 at 100.00 CCC 5.250%, 7/01/35 7/15 at 100.00 CCC 5.000%, 7/01/39 7/15 at 100.00 CCC California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, 8/16 at 100.00 A+ Series 2001C, 5.250%, 8/01/31 California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, Series 2006: 5.000%, 3/01/41 3/16 at 100.00 A+ 5.250%, 3/01/45 3/16 at 100.00 A+ California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, 3/16 at 100.00 AA+ Series 2006, 5.000%, 3/01/41 – BHAC Insured (UB) California Statewide Community Development Authority, Revenue Bonds, Methodist Hospital 8/19 at 100.00 Aa2 Project, Series 2009, 6.750%, 2/01/38 California Statewide Community Development Authority, Revenue Bonds, Sherman Oaks Health No Opt. Call Aa3 System, Series 1998A, 5.000%, 8/01/22 – AMBAC Insured California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 2003A: 5.000%, 8/15/38 – AMBAC Insured 8/17 at 100.00 AA– 5.000%, 8/15/38 – AMBAC Insured (UB) (4) 8/17 at 100.00 AA– California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 2005A: 5.000%, 11/15/43 11/15 at 100.00 AA– 5.000%, 11/15/43 (UB) (4) 11/15 at 100.00 AA– California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 5/18 at 100.00 AA– 2008B, 5.250%, 11/15/48 California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Tender 11/16 at 100.00 AA– Option Bond Trust 3102, 18.645%, 11/15/46 (IF) (4) Madera County, California, Certificates of Participation, Children’s Hospital Central 3/20 at 100.00 AA– California, Series 2010, 5.375%, 3/15/36 Madera County, California, Certificates of Participation, Valley Children’s Hospital Project, 9/15 at 100.00 AA– Series 1995, 5.750%, 3/15/28 – NPFG Insured Marysville, California, Revenue Bonds, The Fremont-Rideout Health Group, Series 2011, 1/21 at 100.00 A 5.250%, 1/01/42 Oak Valley Hospital District, Stanislaus County, California, Revenue Bonds, Series 2010A, 11/20 at 100.00 BB 6.500%, 11/01/29 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009: 6.625%, 11/01/29 11/19 at 100.00 Ba1 6.750%, 11/01/39 11/19 at 100.00 Ba1 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 11/20 at 100.00 Ba1 6.000%, 11/01/41 Rancho Mirage Joint Powers Financing Authority, California, Revenue Bonds, Eisenhower Medical 7/17 at 100.00 Baa2 Center, Series 2007A, 5.000%, 7/01/38 San Buenaventura, California, Revenue Bonds, Community Memorial Health System, Series 2011, 12/21 at 100.00 BB 7.500%, 12/01/41 The Regents of the University of California, Medical Center Pooled Revenue Bonds, Series 5/17 at 101.00 AA– 2009E, 5.000%, 5/15/38 Upland, California, Certificates of Participation, San Antonio Community Hospital, Series 1/21 at 100.00 A– 2011, 6.500%, 1/01/41 Total Health Care Housing/Multifamily – 1.7% (1.1% of Total Investments) California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects 8/20 at 100.00 BBB Series 2010A, 6.400%, 8/15/45 California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2012A: 5.125%, 8/15/32 8/22 at 100.00 BBB 5.500%, 8/15/47 8/22 at 100.00 BBB California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects 8/22 at 100.00 A1 Series 2012B, 7.250%, 8/15/47 California Municipal Finance Authority, Mobile Home Park Senior Revenue Bonds, Caritas Affordable Housing, Inc. Projects, Series 2014A: 5.250%, 8/15/39 8/24 at 100.00 BBB 5.250%, 8/15/49 8/24 at 100.00 BBB Independent Cities Finance Authority, California, Mobile Home Park Revenue Bonds, Augusta 5/22 at 100.00 A– Communities Mobile Home Park, Series 2012A, 5.000%, 5/15/39 Independent Cities Lease Finance Authority, California, Mobile Home Park Revenue Bonds, San 5/16 at 100.00 N/R Juan Mobile Estates, Series 2006B, 5.850%, 5/15/41 Total Housing/Multifamily Housing/Single Family – 1.5% (1.0% of Total Investments) California Housing Finance Agency, California, Home Mortgage Revenue Bonds, Series 2006M, 2/16 at 100.00 A 4.625%, 8/01/26 (Alternative Minimum Tax) California Housing Finance Agency, California, Home Mortgage Revenue Bonds, Series 2007G, 2/17 at 100.00 A 5.050%, 2/01/29 (Alternative Minimum Tax) California Housing Finance Agency, California, Home Mortgage Revenue Bonds, Tender Option Bond 2/17 at 100.00 A Trust 3206, 9.665%, 2/01/29 (Alternative Minimum Tax) (IF) California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006H, 5.750%, 2/16 at 100.00 A 8/01/30 – FGIC Insured (Alternative Minimum Tax) California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006K, 5.500%, 2/01/42 2/16 at 100.00 A (Alternative Minimum Tax) Total Housing/Single Family Industrials – 0.3% (0.2% of Total Investments) California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds, Republic No Opt. Call BBB+ Services Inc., Series 2002C, 5.250%, 6/01/23 (Mandatory put 12/01/17) (Alternative Minimum Tax) California Statewide Communities Development Authority, Revenue Bonds, EnerTech Regional No Opt. Call N/R Biosolids Project, Series 2007A, 5.500%, 12/01/33 (Alternative Minimum Tax) (5) Total Industrials Long-Term Care – 0.6% (0.4% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Cal-Mortgage Insured Revenue 5/20 at 100.00 A+ Bonds, Channing House, Series 2010, 6.125%, 5/15/40 California Municipal Finance Authority, Revenue Bonds, Harbor Regional Center Project, Series 11/19 at 100.00 A3 2009, 8.000%, 11/01/29 California Statewide Community Development Authority, Certificates of Participation, Internext 10/15 at 100.00 BBB+ Group, Series 1999, 5.375%, 4/01/17 Total Long-Term Care Tax Obligation/General – 33.1% (22.7% of Total Investments) Alameda Unified School District, Alameda County, California, General Obligation Bonds, Series No Opt. Call AA 2004A, 0.000%, 8/01/25 – AGM Insured Alhambra Unified School District, Los Angeles County, California, General Obligation Bonds, 8/22 at 100.00 Aa3 Refunding Series 2012A, 5.000%, 8/01/29 – AGM Insured Baldwin Park Unified School District, Los Angeles County, California, General Obligation 8/16 at 50.16 A+ Bonds, Election 2002 Series 2006, 0.000%, 8/01/30 – AMBAC Insured California State, General Obligation Bonds, Refunding Various Purpose Series 2013, No Opt. Call AA– 5.000%, 2/01/29 California State, General Obligation Bonds, Various Purpose Refunding Series 2012, No Opt. Call AA– 5.000%, 9/01/36 California State, General Obligation Bonds, Various Purpose Refunding Series 2014: 5.000%, 8/01/33 8/24 at 100.00 AA– 5.000%, 10/01/33 10/24 at 100.00 AA– California State, General Obligation Bonds, Various Purpose Refunding Series 2015, 2/25 at 100.00 AA– 5.000%, 8/01/32 California State, General Obligation Bonds, Various Purpose Series 2000, 5.625%, 8/15 at 100.00 Aa3 5/01/22 – FGIC Insured California State, General Obligation Bonds, Various Purpose Series 2008, 5.125%, 4/01/33 4/18 at 100.00 AA– California State, General Obligation Bonds, Various Purpose Series 2009: 6.000%, 11/01/39 11/19 at 100.00 AA– 5.500%, 11/01/39 11/19 at 100.00 AA– California State, General Obligation Bonds, Various Purpose Series 2010: 6.000%, 3/01/33 3/20 at 100.00 AA– 5.500%, 3/01/40 3/20 at 100.00 AA– 5.250%, 11/01/40 11/20 at 100.00 AA– California State, General Obligation Bonds, Various Purpose Series 2011: 5.250%, 10/01/28 No Opt. Call AA– 5.000%, 9/01/31 No Opt. Call AA– 5.000%, 9/01/41 9/21 at 100.00 AA– 5.000%, 10/01/41 10/21 at 100.00 AA– California State, General Obligation Bonds, Various Purpose Series 2013: 5.000%, 4/01/37 4/23 at 100.00 AA– 5.000%, 2/01/43 No Opt. Call AA– 5.000%, 4/01/43 4/23 at 100.00 AA– 5.000%, 11/01/43 11/23 at 100.00 AA– California State, General Obligation Bonds, Various Purpose Series 2014: 5.000%, 5/01/32 5/24 at 100.00 AA– 5.000%, 10/01/39 10/24 at 100.00 AA– 5.000%, 12/01/43 12/23 at 100.00 AA– 4.000%, 11/01/44 11/24 at 100.00 AA– California State, General Obligation Bonds, Various Purpose Series 2015, 5.000%, 3/01/45 3/25 at 100.00 AA– Centinela Valley Union High School District, Los Angeles County, California, General No Opt. Call AA– Obligation Bonds, Series 2002A, 5.250%, 2/01/26 – NPFG Insured Coast Community College District, Orange County, California, General Obligation Bonds, Series 8/18 at 100.00 Aa1 2006C, 5.000%, 8/01/31 – AGM Insured Desert Community College District, Riverside County, California, General Obligation Bonds, No Opt. Call AA Election 2004 Series 2007C, 0.000%, 8/01/46 – AGM Insured Hacienda La Puente Unified School District Facilities Financing Authority, California, General No Opt. Call AA Obligation Revenue Bonds, Series 2007, 5.000%, 8/01/26 – AGM Insured Hartnell Community College District, California, General Obligation Bonds, Series 2006B, 6/16 at 100.00 AA 5.000%, 6/01/29 – AGM Insured (UB) Lake Tahoe Unified School District, El Dorado County, California, General Obligation Bonds, No Opt. Call AA Series 2010, 0.000%, 8/01/45 – AGM Insured Long Beach Community College District, California, General Obligation Bonds, Series 2005B, 5/15 at 100.00 Aa2 5.000%, 5/01/30 – FGIC Insured Los Angeles Community College District, California, General Obligation Bonds, Series 2015A, 8/24 at 100.00 AA+ 5.000%, 8/01/31 Los Angeles Unified School District, Los Angeles County, California, General Obligation Bonds, Refunding Series 2014C: 5.000%, 7/01/29 No Opt. Call Aa2 5.000%, 7/01/30 No Opt. Call Aa2 Monrovia Unified School District, Los Angeles County, California, General Obligation Bonds, No Opt. Call AA– Series 2001B, 0.000%, 8/01/27 – FGIC Insured North Orange County Community College District, California, General Obligation Bonds, Series No Opt. Call Aa1 2003B, 0.000%, 8/01/27 – FGIC Insured Oakland Unified School District, Alameda County, California, General Obligation Bonds, Series 8/15 at 100.00 AA– 2002, 5.250%, 8/01/21 – FGIC Insured Orland Joint Unified School District, Glenn and Tehama Counties, California, General 8/37 at 100.00 AA Obligation Bonds, 2008 Election, Series 2012B, 0.000%, 8/01/51 – AGM Insured Oxnard School District, Ventura County, California, General Obligation Bonds, Election 2012 8/23 at 100.00 AA Series 2013B, 5.000%, 8/01/43 – AGM Insured Oxnard School District, Ventura County, California, General Obligation Refunding Bonds, Series 2/22 at 103.00 AA– 2001A, 5.750%, 8/01/30 – NPFG Insured Pajaro Valley Unified School District, Santa Cruz County, California, General Obligation 8/23 at 100.00 Aa2 Bonds, Refunding Election 2012 Series 2013A, 5.000%, 8/01/43 Puerto Rico, General Obligation Bonds, Public Improvement Series 2002A, 5.500%, No Opt. Call AA– 7/01/20 – NPFG Insured San Bernardino Community College District, California, General Obligation Bonds, Election of No Opt. Call Aa2 2008 Series 2009B, 0.000%, 8/01/44 San Diego Community College District, California, General Obligation Bonds, Refunding Series 8/21 at 100.00 AA+ 2011, 5.000%, 8/01/41 San Juan Capistano, California, General Obligation Bonds, Open Space Program, Tender Option No Opt. Call AAA Bond Trust 2015-XF0048, 17.678%, 8/01/17 (IF) San Rafael City High School District, Marin County, California, General Obligation Bonds, No Opt. Call AA+ Series 2004B, 0.000%, 8/01/27 – FGIC Insured Santa Maria Joint Union High School District, Santa Barbara and San Luis Obispo Counties, No Opt. Call Aa3 California, General Obligation Bonds, Series 2003B, 5.625%, 8/01/24 – AGM Insured Southwestern Community College District, San Diego County, California, General Obligation 8/21 at 100.00 Aa2 Bonds, Election of 2008, Series 2011C, 5.250%, 8/01/36 Southwestern Community College District, San Diego County, California, General Obligation No Opt. Call Aa2 Bonds, Series 2004, 0.000%, 8/01/25 – FGIC Insured Sylvan Union School District, Stanislaus County, California, General Obligation Bonds, No Opt. Call AA Election of 2006, Series 2010, 0.000%, 8/01/49 – AGM Insured Washington Township Health Care District, Alameda County, California, General Obligation Bonds, 2004 Election Series 2013B: 5.500%, 8/01/38 8/24 at 100.00 Aa3 5.500%, 8/01/40 8/24 at 100.00 Aa3 Washington Township Health Care District, Alameda County, California, General Obligation Bonds, 2012 Election Series 2013A: 5.500%, 8/01/38 8/24 at 100.00 Aa3 5.500%, 8/01/40 8/24 at 100.00 Aa3 Wiseburn School District, Los Angeles County, California, General Obligation Bonds, Series 8/22 at 100.00 Aa3 2012C, 5.000%, 8/01/26 Yosemite Community College District, California, General Obligation Bonds, Capital No Opt. Call Aa2 Appreciation, Election 2004, Series 2010D, 0.000%, 8/01/42 Yuba Community College District, California, General Obligation Bonds, Election 2006 Series 8/21 at 100.00 Aa2 2011C, 5.250%, 8/01/47 Total Tax Obligation/General Tax Obligation/Limited – 34.8% (23.9% of Total Investments) Bell Community Housing Authority, California, Lease Revenue Bonds, Series 2005, 5.000%, 10/15 at 100.00 N/R 10/01/36 – AMBAC Insured Bell Community Redevelopment Agency, California, Tax Allocation Bonds, Bell Project Area, 8/15 at 100.00 AA Series 2003, 5.500%, 10/01/23 – RAAI Insured California State Public Works Board, Lease Revenue Bonds, Department of Corrections & Rehabilitation, Series 2013G: 5.250%, 9/01/30 9/23 at 100.00 A+ 5.250%, 9/01/32 9/23 at 100.00 A+ California State Public Works Board, Lease Revenue Bonds, Department of Corrections & 9/24 at 100.00 A+ Rehabilitation, Various Correctional Facilities Series 2014A, 5.000%, 9/01/39 California State Public Works Board, Lease Revenue Bonds, Department of General Services, 8/15 at 100.00 A+ Capital East End Project, Series 2002A, 5.250%, 12/01/16 – AMBAC Insured California State Public Works Board, Lease Revenue Bonds, Department of General Services, 8/15 at 100.00 A+ Series 2002C, 5.250%, 3/01/21 – AMBAC Insured California State Public Works Board, Lease Revenue Bonds, Department of General Services, 8/15 at 100.00 A+ Series 2003D, 5.500%, 6/01/20 California State Public Works Board, Lease Revenue Bonds, Judicial Council of California, New 10/24 at 100.00 A+ Stockton Courthouse, Series 2014B, 5.000%, 10/01/39 California State Public Works Board, Lease Revenue Bonds, Judicial Council of California, No Opt. Call A+ Various Projects Series 2013A, 5.000%, 3/01/30 California State Public Works Board, Lease Revenue Bonds, Judicial Council of California, Yuba 6/23 at 100.00 A+ City Courthouse, Series 2013D, 5.000%, 6/01/32 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 10/19 at 100.00 A+ 2009G-1, 5.750%, 10/01/30 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 11/19 at 100.00 A+ 2009-I, 6.375%, 11/01/34 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series No Opt. Call A+ 2012A, 5.000%, 4/01/33 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 11/23 at 100.00 A+ 2013I, 5.000%, 11/01/38 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 9/24 at 100.00 A+ 2014E, 5.000%, 9/01/39 Capistrano Unified School District, Orange County, California, Special Tax Bonds, Community 9/15 at 100.00 AA– Facilities District 98-2, Series 2005, 5.000%, 9/01/24 – FGIC Insured Carson Redevelopment Agency, California, Tax Allocation Bonds, Redevelopment Project Area 1, 10/19 at 100.00 A– Series 2009A, 7.000%, 10/01/36 Chino Redevelopment Agency, California, Merged Chino Redevelopment Project Area Tax Allocation 9/16 at 101.00 A Bonds, Series 2006, 5.000%, 9/01/38 – AMBAC Insured Chula Vista, California, Special Tax Bonds, Community Facilities District 12-1 McMillin Otay 3/15 at 100.00 N/R Ranch Village Seven, Series 2005, 5.250%, 9/01/30 Commerce Community Development Commission, California, Tax Allocation Refunding Bonds, Merged Area Development Projects 2 and 3, Series 1998A: 5.650%, 8/01/18 8/15 at 100.00 N/R 5.700%, 8/01/28 8/15 at 100.00 N/R Commerce Joint Power Financing Authority, California, Tax Allocation Bonds, Redevelopment 8/15 at 100.00 AA Projects 2 and 3, Refunding Series 2003A, 5.000%, 8/01/28 – RAAI Insured Coronado Community Development Agency, California, Tax Allocation Bonds, Community Development 9/15 at 100.00 AA– Project, Series 2005, 5.000%, 9/01/30 – AMBAC Insured Fontana Public Financing Authority, California, Tax Allocation Revenue Bonds, North Fontana 8/15 at 100.00 A+ Redevelopment Project, Series 2003A, 5.375%, 9/01/25 – AMBAC Insured Fontana Redevelopment Agency, San Bernardino County, California, Tax Allocation Bonds, Jurupa 10/15 at 100.00 A– Hills Redevelopment Project, Refunding Series 1997A, 5.500%, 10/01/27 Fontana, California, Special Tax Bonds, Community Facilities District 2 Heritage Village, 9/15 at 100.00 AA– Refunding Series 1998A, 5.250%, 9/01/17 – NPFG Insured Fremont, California, Special Tax Bonds, Community Facilities District 1, Pacific Commons, 9/15 at 100.00 N/R Series 2005, 6.300%, 9/01/31 Fullerton Community Facilities District 1, California, Special Tax Bonds, Amerige Heights, 9/22 at 100.00 A– Refunding Series 2012, 5.000%, 9/01/32 Garden Grove, California, Certificates of Participation, Financing Project, Series 2002A, 8/15 at 100.00 A 5.500%, 3/01/22 – AMBAC Insured Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/23 at 100.00 A1 Asset-Backed Revenue Bonds, Series 2013A, 5.000%, 6/01/30 Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Series 2015A: 5.000%, 6/01/40 6/25 at 100.00 A1 5.000%, 6/01/45 6/25 at 100.00 A1 Hawthorne Community Redevelopment Agency, California, Project Area 2 Tax Allocation Bonds, Series 2006: 5.000%, 9/01/26 – SYNCORA GTY Insured 9/16 at 100.00 N/R 5.250%, 9/01/36 – SYNCORA GTY Insured 9/16 at 100.00 N/R Hesperia Community Redevelopment Agency, California, Tax Allocation Bonds, Series 2005A: 5.000%, 9/01/25 – SYNCORA GTY Insured 9/15 at 100.00 BBB– 5.000%, 9/01/35 – SYNCORA GTY Insured 9/15 at 100.00 BBB– Hesperia Unified School District, San Bernardino County, California, Certificates of 2/17 at 100.00 A– Participation, Capital Improvement, Series 2007, 5.000%, 2/01/41 – AMBAC Insured Hesperia Unified School District, San Bernardino County, California, Certificates of 2/23 at 100.00 AA Participation, Series 2013A, 5.000%, 2/01/38 – BAM Insured Inglewood Redevelopment Agency, California, Tax Allocation Bonds, Merged Redevelopment No Opt. Call N/R Project, Refunding Series 1998A, 5.250%, 5/01/23 – AMBAC Insured Inglewood Redevelopment Agency, California, Tax Allocation Bonds, Merged Redevelopment Project, Subordinate Lien Series 2007A-1: 5.000%, 5/01/23 – AMBAC Insured 5/17 at 100.00 BBB+ 5.000%, 5/01/24 – AMBAC Insured 5/17 at 100.00 BBB+ 5.000%, 5/01/25 – AMBAC Insured 5/17 at 100.00 BBB+ Irvine Unified School District, California, Special Tax Bonds, Community Facilities District Series 2006A: 5.000%, 9/01/26 9/16 at 100.00 N/R 5.125%, 9/01/36 9/16 at 100.00 N/R Jurupa Public Financing Authority, California, Special Tax Revenue Bonds, Series 2014A: 5.000%, 9/01/29 9/24 at 100.00 BBB+ 5.000%, 9/01/30 9/24 at 100.00 BBB+ 5.000%, 9/01/31 9/24 at 100.00 BBB+ Lammersville School District, San Joaquin County, California, Special Tax Bonds, Community 9/16 at 100.00 N/R Facilities District 2002 Mountain House, Series 2006, 5.125%, 9/01/35 Los Angeles Community Redevelopment Agency, California, Lease Revenue Bonds, Manchester Social 9/15 at 100.00 A1 Services Project, Series 2005, 5.000%, 9/01/37 – AMBAC Insured Los Angeles County Public Works Financing Authority, California, Lease Revenue Bonds, Multiple No Opt. Call AA Capital Facilities Project II, Series 2012, 5.000%, 8/01/42 Lynwood Redevelopment Agency, California, Project A Revenue Bonds, Subordinate Lien Series 9/21 at 100.00 A– 2011A, 6.750%, 9/01/26 Modesto, California, Special Tax Bonds, Community Facilities District 2004-1 Village One 2, 9/24 at 100.00 BBB– Refunding Series 2014, 5.000%, 9/01/31 Murrieta Redevelopment Agency, California, Tax Allocation Bonds, Series 2007A, 5.000%, 8/17 at 100.00 AA– 8/01/37 – NPFG Insured Murrieta, California, Special Tax Bonds, Community Facilities District 2000-2, The Oaks 8/15 at 100.00 N/R Improvement Area A, Series 2004A, 5.900%, 9/01/27 National City Community Development Commission, California, Tax Allocation Bonds, National City Redevelopment Project, Series 2011: 6.500%, 8/01/24 8/21 at 100.00 A– 7.000%, 8/01/32 8/21 at 100.00 A– Norco Redevelopment Agency, California, Tax Allocation Bonds, Project Area 1, Series 2009, 3/18 at 100.00 A+ 7.000%, 3/01/34 Norco Redevelopment Agency, California, Tax Allocation Refunding Bonds, Project Area 1, Refunding Series 2010: 5.875%, 3/01/32 3/20 at 100.00 A+ 6.000%, 3/01/36 3/20 at 100.00 A+ Novato Redevelopment Agency, California, Tax Allocation Bonds, Hamilton Field Redevelopment 9/21 at 100.00 BBB+ Project, Series 2011, 6.750%, 9/01/40 Oakland State Building Authority, California, Lease Revenue Bonds, Elihu M. Harris State 10/15 at 100.00 A+ Office Building, Series 1998A, 5.000%, 4/01/23 – AMBAC Insured Ontario Redevelopment Financing Authority, California, Lease Revenue Bonds, Capital Projects, 8/15 at 100.00 AA– Series 2001, 5.250%, 8/01/18 – AMBAC Insured Ontario Redevelopment Financing Authority, San Bernardino County, California, Revenue No Opt. Call AA– Refunding Bonds, Redevelopment Project 1, Series 1995, 7.400%, 8/01/25 – NPFG Insured Ontario, California, Special Tax Bonds, Community Facilities District 5, Freeway Interchange 9/15 at 100.00 N/R Project, Series 1997, 6.375%, 9/01/17 Palmdale Community Redevelopment Agency, California, Tax Allocation Bonds, Merged 8/15 at 100.00 A– Redevelopment Project Areas, Series 2004, 5.000%, 12/01/24 – AMBAC Insured Paramount Redevelopment Agency, California, Tax Allocation Bonds, Redevelopment Project Area 5/15 at 100.00 AA– 1, Series 2003, 5.000%, 8/01/23 – NPFG Insured Patterson Public Finance Authority, California, Revenue Bonds, Community Facilities District 9/23 at 100.00 N/R 2001-1, Subordinate Lien Series 2013B , 5.875%, 9/01/39 Patterson Public Financing Authority, California, Revenue Bonds, Community Facilities District 2001-1, Senior Series 2013A: 5.250%, 9/01/30 9/23 at 100.00 N/R 5.750%, 9/01/39 9/23 at 100.00 N/R Pico Rivera Water Authority, California, Revenue Bonds, Series 2001A, 6.250%, 12/01/32 12/15 at 100.00 N/R Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community 9/18 at 100.00 BBB– Development Project, Refunding Series 2008A, 6.500%, 9/01/28 Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community No Opt. Call A Development Project, Series 1999, 0.000%, 8/01/23 – AMBAC Insured Poway Redevelopment Agency, California, Tax Allocation Refunding Bonds, Paguay Redevelopment 5/15 at 100.00 AA– Project, Series 2000, 5.750%, 6/15/33 – NPFG Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, No Opt. Call AA– 8/01/45 – NPFG Insured Rancho Santa Fe CSD Financing Authority, California, Revenue Bonds, Superior Lien Series 9/21 at 100.00 BBB+ 2011A, 5.750%, 9/01/30 Redding Redevelopment Agency, California, Tax Allocation Bonds, Canby-Hilltop-Cypress Area Project, Series 2003A: 5.000%, 9/01/17 – NPFG Insured 8/15 at 100.00 AA– 5.000%, 9/01/20 – NPFG Insured 8/15 at 100.00 AA– Riverside County Public Financing Authority, California, Tax Allocation Bonds, Multiple 10/15 at 100.00 BBB+ Projects, Series 2005A, 5.000%, 10/01/37 – SYNCORA GTY Insured Riverside County Redevelopment Agency, California, Tax Allocation Bonds, Interstate 215 10/20 at 100.00 BBB+ Corridor Redevelopment Project Area, Series 2010E, 6.500%, 10/01/40 Riverside County Redevelopment Agency, California, Tax Allocation Bonds, Jurupa Valley Project 10/21 at 100.00 A– Area, Series 2011B, 6.500%, 10/01/25 Riverside County Redevelopment Agency, California, Tax Allocation Housing Bonds, Series 2010A, 10/20 at 100.00 A– 6.000%, 10/01/39 Riverside County, California, Special Tax Bonds, Community Facilities District 05-8 Scott Road, Series 2013: 5.000%, 9/01/30 9/22 at 100.00 N/R 5.000%, 9/01/42 9/22 at 100.00 N/R 35 Riverside Public Financing Authority, California, Revenue Bonds, Multiple Project Loans, 8/15 at 100.00 N/R Series 1991A, 8.000%, 2/01/18 Rohnert Park Community Development Commission, California, Tax Allocation Bonds, Redevelopment 8/17 at 100.00 AA– Project Series 2007R, 5.000%, 8/01/37 – FGIC Insured Roseville, California, Special Tax Bonds, Community Facilities District 1 Fiddyment Ranch, 9/15 at 100.00 N/R Series 2005, 5.050%, 9/01/30 Sacramento City Financing Authority, California, Capital Improvement Revenue Bonds, 300 12/16 at 100.00 A+ Richards Boulevard Building Acquisition, Series 2006C, 5.000%, 12/01/36 – AMBAC Insured Sacramento City Financing Authority, California, Lease Revenue Refunding Bonds, Series 1993A: 5.400%, 11/01/20 – AMBAC Insured No Opt. Call A+ 5.400%, 11/01/20 – NPFG Insured No Opt. Call AA– Sacramento City Financing Authority, California, Tax Allocation Revenue Bonds, Merged Downtown No Opt. Call AA– Sacramento and Oak Park Projects, Series 2005A, 0.000%, 12/01/31 – FGIC Insured San Diego County Regional Transportation Commission, California, Sales Tax Revenue Bonds, 4/22 at 100.00 AAA Series 2012A, 5.000%, 4/01/42 San Diego County Regional Transportation Commission, California, Sales Tax Revenue Bonds, 4/24 at 100.00 AAA Series 2014A, 5.000%, 4/01/34 San Francisco City and County Redevelopment Agency Successor Agency, California, Special Tax No Opt. Call N/R Bonds, Community Facilities District 7, Hunters Point Shipyard Phase One Improvements, Refunding Series 2014, 5.000%, 8/01/39 San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, 8/19 at 100.00 A– Mission Bay North Redevelopment Project, Series 2009C, 6.500%, 8/01/39 San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, 2/21 at 100.00 A– Mission Bay North Redevelopment Project, Series 2011C, 6.750%, 8/01/41 San Francisco Redevelopment Financing Authority, California, Tax Allocation Revenue Bonds, Mission Bay South Redevelopment Project, Series 2011D: 7.000%, 8/01/33 2/21 at 100.00 BBB+ 7.000%, 8/01/41 2/21 at 100.00 BBB+ San Francisco, California, Community Facilities District 6, Mission Bay South Public 8/22 at 100.00 N/R Improvements, Special Tax Refunding Bonds, Series 2013A, 5.000%, 8/01/33 San Jose Financing Authority, California, Lease Revenue Refunding Bonds, Convention Center 9/15 at 100.00 AA Project, Series 2001F, 5.000%, 9/01/20 – NPFG Insured San Jose Redevelopment Agency, California, Housing Set-Aside Tax Allocation Bonds, Merged Area 8/20 at 100.00 A Redevelopment Project, Series 2010A-1, 5.500%, 8/01/35 San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/15 at 100.00 AA– Project, Series 2003, 4.900%, 8/01/33 – FGIC Insured San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2004A: 4.360%, 8/01/16 – NPFG Insured 8/15 at 100.00 AA– 4.440%, 8/01/17 – NPFG Insured 8/15 at 100.00 AA– San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/15 at 100.00 AA– Project, Series 2005A, 5.000%, 8/01/27 – NPFG Insured San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2006C: 5.000%, 8/01/24 – NPFG Insured 8/17 at 100.00 AA– 5.000%, 8/01/25 – NPFG Insured 8/17 at 100.00 AA– San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2006D: 5.000%, 8/01/19 – AMBAC Insured 8/17 at 100.00 BBB+ 5.000%, 8/01/21 – AMBAC Insured 8/17 at 100.00 BBB+ 5.000%, 8/01/23 – AMBAC Insured 8/17 at 100.00 BBB+ San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/18 at 100.00 BBB+ Project, Series 2008B, 6.250%, 8/01/20 San Marcos Public Facilities Authority, California, Tax Allocation Bonds, Project Areas 2 and 8/15 at 100.00 A– 3, Series 2005C, 5.000%, 8/01/35 – AMBAC Insured Santa Ana Community Redevelopment Agency, California, Tax Allocation Bonds, Merged Project 3/21 at 100.00 A+ Area, Series 2011A, 6.750%, 9/01/28 Santa Ana Community Redevelopment Agency, Orange County, California, Tax Allocation Refunding 8/15 at 100.00 AA– Bonds, South Main Street Redevelopment, Series 2003B, 5.000%, 9/01/19 – FGIC Insured Santa Clara Redevelopment Agency, California, Tax Allocation Bonds, Bayshore North Project, Series 2003: 5.000%, 6/01/17 – NPFG Insured 12/15 at 100.00 AA– 5.000%, 6/01/20 – NPFG Insured 12/15 at 100.00 AA– 5.000%, 6/01/21 – NPFG Insured 12/15 at 100.00 AA– 5.000%, 6/01/23 – NPFG Insured 12/15 at 100.00 AA– Signal Hill Redevelopment Agency, California, Project 1 Tax Allocation Bonds, Series 2011, 4/21 at 100.00 N/R 7.000%, 10/01/26 Temecula Public Financing Authority, California, Special Tax Bonds, Community Facilities District 03-02 Roripaugh, Series 2006: 5.450%, 9/01/26 9/15 at 101.00 N/R 5.500%, 9/01/36 9/15 at 101.00 N/R Temecula Redevelopment Agency, California, Redevelopment Project 1 Tax Allocation Housing 8/21 at 100.00 A Bonds Series 2011A, 7.000%, 8/01/39 Temecula Valley Unified School District, Riverside County, California, Special Tax Bonds, 9/22 at 100.00 N/R Community Facilities District 2002-1 Improvement Area 1, Series 2012, 5.000%, 9/01/33 Turlock Public Financing Authority, California, Tax Allocation Revenue Bonds, Series 2011, 3/21 at 100.00 A– 7.500%, 9/01/39 Union City Community Redevelopment Agency, California, Tax Allocation Revenue Bonds, 12/21 at 100.00 A Redevelopment Project, Subordinate Lien Series 2011, 6.875%, 12/01/33 Vernon Redevelopment Agency, California, Tax Allocation Bonds, Industrial Redevelopment 9/15 at 100.00 AA– Project, Series 2005, 5.000%, 9/01/35 – NPFG Insured Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Refunding Series No Opt. Call AA 2012A, 5.000%, 10/01/32 – AGM Insured Washington Unified School District, Yolo County, California, Certificates of Participation, 8/17 at 100.00 A Series 2007, 5.125%, 8/01/37 – AMBAC Insured Westminster Redevelopment Agency, California, Tax Allocation Bonds, Commercial Redevelopment 11/19 at 100.00 AA Project 1, Police Facility Subordinate Series 2009, 6.250%, 11/01/39 William S Hart School Financing Authority, California, Refunding Revenue Bonds, Series 2013, 9/23 at 100.00 A– 5.000%, 9/01/34 Yorba Linda Redevelopment Agency, Orange County, California, Tax Allocation Revenue Bonds, Yorba Linda Redevelopment Project, Subordinate Lien Series 2011A: 6.000%, 9/01/26 9/21 at 100.00 A– 6.500%, 9/01/32 9/21 at 100.00 A– Total Tax Obligation/Limited Transportation – 7.2% (5.0% of Total Investments) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series No Opt. Call AA 2012F-1, 5.000%, 4/01/30 Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, 1/24 at 100.00 BB+ Refunding Junior Lien Series 2013C, 6.500%, 1/15/43 Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Refunding Series 2013A: 5.750%, 1/15/46 1/24 at 100.00 BBB– 6.000%, 1/15/53 1/24 at 100.00 BBB– Los Angeles Department of Airports, California, Revenue Bonds, Los Angeles International 5/20 at 100.00 AA Airport, Senior Lien Series 2010D, 5.000%, 5/15/40 (UB) (4) Los Angeles Harbors Department, California, Revenue Bonds, Refunding Series 2014B, 8/24 at 100.00 AA 5.000%, 8/01/44 Los Angeles Harbors Department, California, Revenue Bonds, Series 2014C: 5.000%, 8/01/35 8/24 at 100.00 AA 5.000%, 8/01/44 8/24 at 100.00 AA Palm Springs Financing Authority, California, Palm Springs International Airport Revenue 7/16 at 100.00 N/R Bonds, Series 2006, 5.450%, 7/01/20 (Alternative Minimum Tax) Port of Oakland, California, Revenue Bonds, Refunding Series 2012P: 5.000%, 5/01/29 (Alternative Minimum Tax) No Opt. Call A+ 5.000%, 5/01/31 (Alternative Minimum Tax) No Opt. Call A+ Sacramento Regional Transit District, California, Farebox Revenue Bonds, Series 2012, No Opt. Call A 5.000%, 3/01/42 San Francisco Airports Commission, California, Revenue Bonds, San Francisco International 5/24 at 100.00 A+ Airport, Second Series 2014B, 5.000%, 5/01/44 San Francisco Airports Commission, California, Special Facilities Lease Revenue Bonds, San 7/15 at 100.00 AA Francisco International Airport, SFO Fuel Company LLC, Series 2000A, 6.125%, 1/01/27 – AGM Insured (Alternative Minimum Tax) Total Transportation U.S. Guaranteed – 11.0% (7.5% of Total Investments) (6) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 4/16 at 100.00 AA (6) 2006F, 5.000%, 4/01/31 (Pre-refunded 4/01/16) (UB) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Tender 4/18 at 100.00 AA (6) Option Bond Trust 3211, 13.391%, 10/01/32 (Pre-refunded 4/01/18) (IF) 10 California Department of Water Resources, Water System Revenue Bonds, Central Valley Project, No Opt. Call AAA Series 2002X, 5.500%, 12/01/17 – FGIC Insured (ETM) California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 2006: 5.000%, 11/01/21 (Pre-refunded 11/02/15) 11/15 at 100.00 A2 (6) 5.000%, 11/01/30 (Pre-refunded 11/02/15) 11/15 at 100.00 A2 (6) California Infrastructure and Economic Development Bank, First Lien Revenue Bonds, San No Opt. Call Aaa Francisco Bay Area Toll Bridge, Series 2003A, 5.000%, 7/01/23 – AGM Insured (ETM) California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds, North 8/15 at 100.00 Aaa County Recycling Center, Series 1991A, 6.750%, 7/01/17 (ETM) California State Public Works Board, Lease Revenue Bonds, University of California Regents, 3/18 at 100.00 Aaa Tender Option Bond Trust 1065, 9.211%, 3/01/33 (Pre-refunded 3/01/18) (IF) California Statewide Communities Development Authority, Revenue Bonds, ValleyCare Health 7/17 at 100.00 AA+ (6) System, Series 2007A, 5.125%, 7/15/31 (Pre-refunded 7/15/17) Coachella Valley Unified School District, Riverside County, California, Certificates of 9/16 at 100.00 N/R (6) Participation, Series 2007, 5.000%, 9/01/31 (Pre-refunded 9/01/16) – AMBAC Insured Contra Costa County, California, GNMA Mortgage-Backed Securities Program Home Mortgage No Opt. Call Aaa Revenue Bonds, Series 1988, 8.250%, 6/01/21 (Alternative Minimum Tax) (ETM) El Centro Financing Authority, California, Water Revenue Bonds, Series 2006A, 4.750%, 10/01/31 10/16 at 100.00 AA (6) (Pre-refunded 10/01/16) – AGM Insured Healdsburg Public Financing Authority, California, Wastewater Revenue Bonds, Series 2006, 4/16 at 100.00 AA (6) 5.000%, 4/01/36 (Pre-refunded 4/01/16) – NPFG Insured Lindsay Redevelopment Agency, California, Project 1 Tax Allocation Bonds, Series 2007, 5.000%, 8/17 at 100.00 AA (6) 8/01/37 (Pre-refunded 8/01/17) – RAAI Insured Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 12/17 at 100.00 BBB– (6) 2008A, 8.250%, 12/01/38 (Pre-refunded 12/01/17) Merced Irrigation District, California, Electric System Revenue Bonds, Series 2005: 5.000%, 9/01/26 (Pre-refunded 9/01/15) – SYNCORA GTY Insured 9/15 at 100.00 N/R (6) 5.125%, 9/01/31 (Pre-refunded 9/01/15) – SYNCORA GTY Insured 9/15 at 100.00 N/R (6) 5.250%, 9/01/36 (Pre-refunded 9/01/15) – SYNCORA GTY Insured 9/15 at 100.00 N/R (6) Newport Beach, California, Revenue Bonds, Hoag Memorial Hospital Presbyterian, Series 2011A, 12/21 at 100.00 N/R (6) 6.000%, 12/01/40 (Pre-refunded 12/01/21) North Natomas Community Facilities District 4, Sacramento, California, Special Tax Bonds, 9/15 at 101.00 N/R (6) Series 2006D, 5.000%, 9/01/33 (Pre-refunded 9/01/15) Orange County Water District, California, Revenue Certificates of Participation, Series 1999A, No Opt. Call N/R (6) 5.375%, 8/15/29 (ETM) Orange County Water District, California, Revenue Certificates of Participation, Series 2003B, No Opt. Call AAA 5.000%, 8/15/34 – NPFG Insured (ETM) Panama-Buena Vista Union School District, California, Certificates of Participation, School Construction Project, Series 2006: 5.000%, 9/01/22 (Pre-refunded 9/01/16) – NPFG Insured 9/16 at 100.00 AA– (6) 5.000%, 9/01/23 (Pre-refunded 9/01/16) – NPFG Insured 9/16 at 100.00 AA– (6) 5.000%, 9/01/24 (Pre-refunded 9/01/16) – NPFG Insured 9/16 at 100.00 AA– (6) Pomona, California, GNMA/FHLMC Collateralized Single Family Mortgage Revenue Refunding Bonds, No Opt. Call Aaa Series 1990B, 7.500%, 8/01/23 (ETM) Rohnert Park Community Development Commission, California, Tax Allocation Bonds, Redevelopment 8/17 at 100.00 AA– (6) Project Series 2007R, 5.000%, 8/01/37 – FGIC Insured (ETM) Sacramento County Sanitation Districts Financing Authority, California, Revenue Bonds, Series 6/16 at 100.00 AA (6) 2006, 5.000%, 12/01/31 (Pre-refunded 6/01/16) – FGIC Insured San Mateo Union High School District, San Mateo County, California, Certificates of 12/17 at 100.00 N/R (6) Participation, Phase 1, Series 2007A, 5.000%, 12/15/30 (Pre-refunded 12/15/17) – AMBAC Insured San Ramon Public Financing Authority, California, Tax Allocation Revenue Bonds, Series 2006A, 2/16 at 100.00 A– (6) 5.000%, 2/01/38 (Pre-refunded 2/01/16) – AMBAC Insured Santa Clara County Financing Authority, California, Insured Revenue Bonds, El Camino Hospital, 8/17 at 100.00 A+ (6) Series 2007A, 5.750%, 2/01/41 (Pre-refunded 8/01/17) – AMBAC Insured Total U.S. Guaranteed Utilities – 3.0% (2.0% of Total Investments) California Statewide Community Development Authority, Certificates of Participation Refunding, 12/15 at 100.00 N/R Rio Bravo Fresno Project, Series 1999A, 6.500%, 12/01/18 Long Beach Bond Finance Authority, California, Natural Gas Purchase Revenue Bonds, Series 2007A: 5.000%, 11/15/35 No Opt. Call A 5.500%, 11/15/37 No Opt. Call A Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 7/22 at 100.00 AA– 2012B, 5.000%, 7/01/43 Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 7/23 at 100.00 AA– 2013B, 5.000%, 7/01/28 Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 1/24 at 100.00 AA– 2014B, 5.000%, 7/01/43 Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Tender No Opt. Call AA– Option Bond Trust 3345, 18.215%, 7/01/20 (IF) (4) Sacramento Municipal Utility District, California, Electric Revenue Bonds, Tender Option Bond 8/23 at 100.00 AA– Trust 1186, 17.047%, 8/15/41 (IF) (4) Southern California Public Power Authority, California, Revenue Bonds, Apex Power Project 7/24 at 100.00 AA– Series 2014A, 5.000%, 7/01/35 Total Utilities Water and Sewer – 12.9% (8.9% of Total Investments) Bay Area Water Supply and Conservation Agency, California, Revenue Bonds, Capital Cost Recovery Prepayment Program, Series 2013A: 5.000%, 10/01/29 4/23 at 100.00 AA– 5.000%, 10/01/30 4/23 at 100.00 AA– 5.000%, 10/01/34 4/23 at 100.00 AA– California Department of Water Resources, Water System Revenue Bonds, Central Valley Project, No Opt. Call AAA Series 2002X, 5.500%, 12/01/17 – FGIC Insured California Pollution Control Financing Authority, Water Furnishing Revenue Bonds, Poseidon Resources Channelside LP Desalination Project, Series 2012: 5.000%, 7/01/37 (Alternative Minimum Tax) No Opt. Call Baa3 5.000%, 11/21/45 (Alternative Minimum Tax) No Opt. Call Baa3 California Statewide Community Development Authority, Water and Wastewater Revenue Bonds, 8/15 at 100.00 AA Pooled Financing Program, Series 2003A, 5.250%, 10/01/23 – AGM Insured California Statewide Community Development Authority, Water and Wastewater Revenue Bonds, 8/15 at 100.00 AA Pooled Financing Program, Series 2004A, 5.250%, 10/01/24 – AGM Insured Central Basin Municipal Water District, California, Certificates of Participation, Tender 2/20 at 100.00 AA Option Bond Trust 3152, 18.243%, 8/01/33 – AGC Insured (IF) East Bay Municipal Utility District, Alameda and Contra Costa Counties, California, Water System Revenue Bonds, Refunding Series 2015A: 5.000%, 6/01/31 6/25 at 100.00 AAA 5.000%, 6/01/32 6/25 at 100.00 AAA East Bay Municipal Utility District, Alameda and Contra Costa Counties, California, Water 6/24 at 100.00 AAA System Revenue Bonds, Series 2014C, 5.000%, 6/01/44 East Valley Water District Financing Authority, California, Refunding Revenue Bonds, Series 10/20 at 100.00 AA– 2010, 5.000%, 10/01/40 Eastern Municipal Water District, California, Water and Sewerage System Revenue Certificates 7/18 at 100.00 AA+ of Participation, Tender Option Bond Trust 2015-XF0072, 14.475%, 1/01/30 (IF) Fortuna Public Finance Authority, California, Water Revenue Bonds, Series 2006, 5.000%, 10/16 at 100.00 AA 10/01/36 – AGM Insured Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 2011A: 5.250%, 7/01/39 (UB) 1/21 at 100.00 AA 5.000%, 7/01/41 1/21 at 100.00 AA Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 2014A, 7/24 at 100.00 AA 5.000%, 7/01/44 Los Angeles, California, Wastewater System Revenue Bonds, Green Series 2015A, 5.000%, 6/01/32 6/25 at 100.00 AA+ (WI/DD, Settling 6/04/15) Los Angeles, California, Wastewater System Revenue Bonds, Refunding Subordinate Lien Series 6/23 at 100.00 AA 2013A, 5.000%, 6/01/35 Madera Irrigation District. California, Water Revenue Refunding Bonds, Series 2008, 1/18 at 100.00 A– 5.500%, 1/01/38 Metropolitan Water District of Southern California, Waterworks Revenue Bonds, Tender Option 7/19 at 100.00 AAA Bond Trust 09-8B, 17.656%, 7/01/35 (IF) (4) Orange County Sanitation District, California, Certificates of Participation, Tender Option 2/19 at 100.00 AAA Bond Trust 11738, 18.097%, 8/01/29 (IF) Orange County Sanitation District, California, Certificates of Participation, Tender Option 2/19 at 100.00 AAA Bond Trust 3020, 17.942%, 2/01/35 (IF) (4) Placerville Public Financing Authority, California, Wastewater System Refinancing and 9/16 at 100.00 N/R Improvement Project Revenue Bonds, Series 2006, 5.000%, 9/01/34 – SYNCORA GTY Insured Sacramento County Sanitation Districts Financing Authority, California, Revenue Bonds, 6/24 at 100.00 AA Sacramento Regional County Sanitation District, Series 2014A, 5.000%, 12/01/33 Sacramento County Sanitation Districts Financing Authority, California, Revenue Refunding No Opt. Call AA Bonds, Series 2001, 5.500%, 12/01/20 – AMBAC Insured San Diego Public Facilities Financing Authority, California, Sewerage Revenue Bonds, Refunding Series 2010A: 5.250%, 5/15/25 5/20 at 100.00 AA 5.250%, 5/15/26 5/20 at 100.00 AA 5.250%, 5/15/27 5/20 at 100.00 AA 5.250%, 5/15/28 5/20 at 100.00 AA San Francisco City and County Public Utilities Commission, California, Water Revenue Bonds, 11/21 at 100.00 AA– Series 2011A, 5.000%, 11/01/41 (UB) San Francisco City and County Public Utilities Commission, California, Water Revenue Bonds, Tender Option Bond Trust 2013-4A: 18.180%, 11/01/28 (IF) 11/21 at 100.00 AA– 18.078%, 11/01/43 (IF) 5/22 at 100.00 AA– West Basin Municipal Water District, California, Certificates of Participation, Refunding 8/18 at 100.00 AA Series 2008B, 5.000%, 8/01/28 – AGC Insured Total Water and Sewer $ 2,362,270 Total Long-Term Investments (cost $2,183,519,884) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value SHORT-TERM INVESTMENTS – 1.2% (0.9% of Total Investments) MUNICIPAL BONDS – 1.2% (0.9% of Total Investments) Health Care – 1.2% (0.9% of Total Investments) $ 16,630 California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014A, 6.000%, 7/10/15 (7) No Opt. Call N/R $ 16,671,077 California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014B, 6.000%, 7/10/15 (7) No Opt. Call N/R California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014C, 6.000%, 7/10/15 (7) No Opt. Call N/R $ 20,710 Total Short-Term Investments (cost $20,710,000) Total Investments (cost $2,204,229,884) – 145.8% Floating Rate Obligations – (5.6)% Variable Rate Demand Preferred Shares, at Liquidation Value – (41.9)% (8) Other Assets Less Liabilities – 1.7% Net Assets Applicable to Common Shares – 100% Fair Value Measurements Fair value is defined as the price that would be received upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Short-Term Investments: Municipal Bonds — — Total $ — The following is a reconciliation of the Fund’s Level 3 investments held at the beginning and end of the measurement period: Level 3 Short-Term Municipal Bonds Balance at the beginning of period Gains (losses): Net realized gains (losses) — Change in net unrealized appreciation (depreciation) Purchases at cost — Sales at proceeds — Net discounts (premiums) — Transfers into — Transfers out of — Balance at the end of period The valuation techniques and significant unobservable inputs used in recurring Level 3 fair value measurements of assets as of the end of the reporting period, were as follows: Market Unobservable Value Techniques Inputs Range Short-Term Municipal Bonds Discounted Municipal BBB 1% - 4% Cash Flow Benchmark B-Rated Hospital Sector Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of May 31, 2015, the cost of investments was $2,108,081,324. Gross unrealized appreciation and gross unrealized depreciation of investments as of May 31, 2015, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. As of, or subsequent to, the end of the reporting period this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has ceased accruing additional income on the Fund’s records. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board. For fair value measurement disclosure purposes, investment classified as Level 3. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 28.7%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. (WI/DD) Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen California Dividend Advantage Municipal Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:July 30, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:July 30, 2015 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:July 30, 2015
